             Case 1:18-cv-02223-GBD-SN Document 113 Filed 02/24/20 Page 1 of 1
                                             Susman Godfrey l.l.p.
                                              a registered limited liability partnership
                                                             SUITE 5100
                                                      1000 LOUISIANA STREET
                                                  HOUSTON, TEXAS 77002-5096
                                                            (713) 651-9366
                                                          FAX (713) 654-6666
                                                         www.susmangodfrey.com
                                                            __________
            Suite 1400                                        Suite 3800                               32nd Floor
     1900 Avenue of the Stars                             1201 Third Avenue                    1301 Avenue of the Americas
Los Angeles, California 90067-6029                 Seattle, Washington 98101-3000            New York, New York 10019-6023
         (310) 789-3100                                     (206) 516-3880                          (212) 336-8330
             __________                                        __________                               __________

                                   Elisha Barron
                                                                                           E-Mail EBarron@susmangodfrey.com
                            Direct Dial (212) 729-2013




               February 24, 2020

               VIA ECF

               The Honorable Sarah Netburn
               United States Magistrate Judge
               Thurgood Marshall Courthouse
               40 Foley Square, Room 430
               New York, NY 10007

               Re:       Rich v. Fox News Network LLC et al., Civ. No. 18-cv-02223

               Dear Judge Netburn:

               I write on behalf of Plaintiffs Joel and Mary Rich and Defendants Fox News
               Network LLC and Malia Zimmerman (the “Parties”) pursuant to the Court’s Order
               that the parties jointly file, by February 24, 2020, a letter updating the Court as to
               the status of an ESI protocol. Dkt. 110. The parties have been negotiating search
               terms and custodians, and we believe we will reach agreement on most issues
               relating to ESI protocol. However, the parties need a few more days to complete
               negotiations over search terms. Therefore, the Parties jointly request an extension
               until February 27, 2020, to file the letter(s) that the Court ordered in Dkt. 110.

               Sincerely,




               Elisha Barron
